Opinion by
Mr. Justice Gordon:
The testimony adduced by the plaintiff in the court below, and as we have it now before us, exhibits no cause of action against the defendants. There is not the slightest evidence of a conspiracy to deprive him of the rights and benefits of the association to which he belonged. He was expelled in a regular manner, and by the decisive majority of 90 in a vote of 116.
The action was that of the corporation, and was final and conclusive, until reversed by the judgment of the court of common pleas. When that court gave its judgment in his favor on the mandamus, it was his business to serve the decree, in a regular manner, on the officers of the society; and if in that case they did not restore him, he had his remedy by attachment, which, it seems, he finally resorted to.
But when he appeared at the April meeting, he appeared, so far as the association knew, as an intruder without right, and on being requested, as he was, by a vote of the members then present, to retire, he should have quietly obeyed; and not having done so, he made himself liable to forcible expulsion. His declaration that he had been restored by the judgment of the court, even if heard by a majority of those present, was not the kind of information that they were bound to regard; they had a right to require the production of the order of the court; and even after that, they were entitled to a reasonable time for its consideration, and for that purpose might well have ordered him to retire from the lodge room.
Instead of pursuing this regular and quiet course, he chose to intrude himself on the society and attempt his own restoration in a manner which accorded rather with his own will than with propriety and law. The result of his experiment is on himself; fortunately, it was not at all serious; and as he was finally restored to his membership he has nothing of which to complain. But had the result been more serious than it was, it could not have been visited on the defendants, since they did nothing in *272the transaction bnt what they were warranted to do in the exercise of their corporate rights.
The judgment of the court below is now reversed and set aside.